DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of April 29, 2021, in response to the Office Action of January 29, 2021, are acknowledged.

Response to Arguments
	Applicant argues that unexpected results are shown.  The unexpected results are associated with mechanisms of action that prevent paracetamol toxicity when NBMI is administered.  Further, Applicant argues that Figure 3 shows reductions in ALT compared to control mice.  Further, Figure 4 shows a similar reduction compared to control mice for AST levels.  
	Haley teaches the following in paragraph 20:
[0020] In the method of relieving oxidative stress in a mammal the compound may be administered orally, transdermally, nasally, intravenously, by suppository and other appropriate. Typically the compound is administered in an amount of between about 0.5 and about 100.0 mg of the compound per kilogram of the mammal's total body weight per day. The exceptionally low level of mammalian toxicity would also allow higher doses to be used in cases of acute toxicity or high oxidative stress. Here, it should also be noted that the present method may be used to treat oxidative stress resulting from virtually any cause or source including, but not limited to, heavy metal toxicity, drugs such as acetaminophen, xenobiotics, aging, infection, physical injury and disease.

The examiner notes that the claims are examined based on the active steps.  Haley teaches administering NBMI to counteract adverse effects produced by acetaminophen, including acute toxicity and oxidative stress.  Further, a POSA understands based on the half-life that such administration can be made with or prior to acetaminophen ingestion.
As explained by Kalsi and Kisaoglu, some subjects are at increased risk of paracetamol toxicity because high doses of paracetamol depletes GSH stores and leads to an inability to detoxify NAPB, which results in hepatotoxicity.  Among the subjects at increased risk include those with specific disorders as well as a general population of subjects over age 45 years old.  Haley teaches the claimed compound works primarily by salvaging naturally produced reduced glutathione (GSH).  Thus, this specific subject population would be identified as at-risk of paracetamol toxicity.
	Ultimately, unexpected results requires a comparison with the closest prior art.  Haley is the closest prior art and teaches administration of up to 100 mg/kg NBMI to a subject to counteract the effects of increased oxidative stress resulting from acetaminophen.  Haley also teaches NBMI works for a long period of time having a half-life of 6-7 hours.  As such, there does not appear to be a reason that a subject must wait until acetaminophen is ingested to take a compound that prevents adverse events associated therewith and is taught to have a half-life of approximately 6-7 hours.  It would be understood to a POSA that if taking to ameliorate potentiate adverse events associated with acetaminophen it would work if taking prior to or after based on the longer period of efficacy.  

	As such, unexpected results as compared to the closest prior art do not appear to be shown.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
	
	With respect to Applicant’s traversal of the obviousness rejection, Applicant argues that Haley does not indicate where the oxidative stress would be prevented.
	The examiner notes that when 100 mg/kg NBMI is administered to prevent or reduce acetaminophen toxicity in a subject that has taken or is going to take acetaminophen, such result in the liver would in-fact occur, whether or not it was recognized at the time.  The occurrence of a result in the liver, as opposed to another organ, does not alter the active step of administration or the subject population claimed.  
	Applicant argues that Haley only teaches treating oxidative stress after it has occurred.  
	The examiner notes that Haley teaches supplementing a diet and ameliorating oxidative stress with an agent that has a half-life of 6-7 hours.  Dietary supplementation would include administration prior to acetaminophen ingestion and a POSA understands that NBMI will work for a long period of time.  Further, Haley teaches that OSR preserves GSH, which is known to detoxify NAPB thereby preventing hepatotoxicity.  Thus, the result of maintaining GSH levels will have an effect of preventing hepatotoxicity.  Further, any subject that is at an increased risk for hepatotoxicity (i.e., has a lower level of GSH) would consider taking NBMI because it is taught to increase GSH.  This is a specific motivation for a subject with low GSH to take an agent that preserves GSH.  Such preservation has an effect of preventing toxicity and oxidative stress associated with acetaminophen.
	With respect to claim 12, a subject that is over 45 is at risk of overdose due to lower level of GSH.  Thus, they would be likely to take NBMI to preserve their GSH to prevent toxicity known to be associated with acetaminophen and the ability of NBMI to indirectly detoxify NAPB, thereby preventing hepatotoxicity.
	
Status of the Claims
	Claims 3, 6, and 9-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2010/0227812 A1), in view of Kisaoglu et al., “Damage induced by paracetamol compared with N-acetylcysteine,” Journal of Chinese Medicine Association 77 (2014) 463-468, and in view of Kalsi et al., “A review of the evidence concerning glutathione depletion and susceptibility to hepatotoxicity after paracetamol overdose,” Open Access Emergency Medicine 2011:3 87-96.
Haley teaches that NBMI is useful for relieving oxidative stress in a mammal and further notes that the compound may be used to treat paracetamol induced oxidative. See par.’s 2, 3, 20, and 23.  Haley teaches an effective amount is between about 0.5 and about 40mg/kg.  This amount is touch Applicant’s effective amounts in disclosed on page 13 last paragraph of the instant specification.  With regard to the “prevention of acute liver failure” of the paracetamol toxicity, such is an inherent effect upon the administration of the same active agent with the same effective amount to the same subject population in need of taking paracetamol which causes well known liver toxicity. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited reference.
Haley explains the following in par. 21:

These compounds are not used to directly produce intracellular glutathione and work primarily by salvaging naturally produced reduced glutathione (GSH) by the process of scavenging the intracellular ROSs preventing the oxidation to oxidized glutathione (GSSG). Also, the inhibitory binding of Hg.sup.2+ and Pb.sup.2+ and their removal from enzyme involved in the synthesis (e.g. glutatmine synthetase) and recovery of GSH (e.g. glutathione reductase) would additionally aid in the recovery of GSH to optimal levels.

Further, Haley notes the following in par. 30:
Additionally, it is significant to note that when OSR is taken regularly, it does significantly increase the reduced (GSH) over oxidized (GSSG) glutathione ratio and increases total glutathione in the whole blood. Thus, more glutathione is available to scavenge free radicals and participate in the P-450 system to remove insoluble organic toxins from the membranes and cells. Thus, the body is better able to maintain a healthy glutathione level when the diet of the mammal is supplemented with OSR or other compounds of the present invention.

before they do damage.” Par. 36. 
	Kisaoglu teaches that paracetamol can lead to severe liver damage and liver failure.  The toxic metabolite associated therewith is NAPB.  NAPB is detoxified by endogenous glutathione (GSH).  When paracetamol is taken in high doses, it depletes GSH stores and leads to an inability to detoxify NAPB, which results in hepatotoxicity.  Kisaglou teaches that a 150 mg/kg dose has a high probability of toxic effects.
As such, a subject that takes higher doses or regular doses of paracetamol is at risk of liver damage and failure.  In these cases, GSH is particularly important because it detoxifies NAPB.  However, higher doses of paracetamol deplete GSH.  As noted above, the use of OSR regularly, will significantly increase reduced GSH and allow more free radical scavenging of NAPB.
Even further, Kalsi indicates that animal studies correlate the degree of glutathione depletion with paracetamol-related hepatotoxicity.  Once levels diminish by more than 70%, hepatotoxicity ensues.  Thus, there are patients with a low baseline intrahepatic glutathione that may be at greater risk for developing paracetamol related hepatotoxicity as they are less able to detoxify NAPQI.  Kalsi lists a number of conditions/disorders that are known to result in lower glutathione concentrations.  For example, those aged over 45 years have less functional capacity of the GSH antioxidant system. See p93.  Further, those, with HIV, eating disorders, chronic hepatitis C, malnutrition, cystic fibrosis, and others are associated with reduced hepatic GSH.  Age was an independent risk factor for hepatotoxicity.
prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Haley, Kisaoglu, and Kalsi to arrive at the claimed invention.  One would be motivated to do so because Haley teaches administration of NBMI to treat acetaminophen induced oxidative stress and that NBMI can be taken every day.  Further, the administration of NBMI on a daily bases will significantly increase GSH and total glutathione in a subject.  Further, Kisaoglu teaches acetaminophen toxicity can cause liver damage as result of a toxic metabolite, NAPB.  However, GSH neutralizes this metabolite to prevent toxic effects.  However, very high doses of acetaminophen will deplete GSH rendering it unable to detoxify NAPB.  Even further, Kalsi explains that aside from excessive ingestion of paracetamol as a known risk factor for hepatotoxicity, there are a number of at-risk subjects based on their having a low baseline level of GSH dues to a condition, including but not limited to being over the age of 45 years.  As such, if a patient intends to ingest a high amount of paracetamol, if they take paracetamol and have a condition that renders their GSH levels lower than normal, they may want to take NBMI to increase GSH levels to make sure that they are high enough to prevent an accumulation of NAPB.  Such administration would be obvious to take prior to a high dose of paracetamol, if a subject is at risk based on a lower baseline level, or after ingestion of a high concentration of paracetamol.
	Further, with respect to the timing of administration of NBMI, a POSA would be able to optimize the timing and dosage of administration based on the specific situation.  If a subject is known to have a low baseline level of GSH, they may choose to take NBMI as a daily supplement.  Alternatively, if they are not considered at risk in this manner, they may only wish to take NBMI prior to a high dosage of paracetamol.  It would appear that taking such dosage at 
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JARED BARSKY/Primary Examiner, Art Unit 1628